Citation Nr: 1542193	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for hypertension, to include as secondary to PTSD. 

4.  Entitlement to service connection for a headache disorder, to include as secondary to PTSD and hypertension. 

5.  Entitlement to service connection for a stroke, to include as secondary to PTSD and hypertension. 

6.  Entitlement to service connection for chest pain, to include as secondary to PTSD and hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active service in the United States Army from November 1988 to December 1990 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is of record.

In July 2014, the Veteran presented testimony at a Travel Board hearing before       a Veterans Law Judge (VLJ).  However, due to an equipment malfunction, the recording was inaudible for purposes of reproducing a transcript.  The Board remanded the claim in September 2014 to schedule the Veteran for another   hearing.  The Veteran was provided a Travel Board hearing at the RO chaired by the undersigned VLJ in June 2015.  A transcript of the proceeding is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim.

The issues of entitlement to service connection for PTSD, hypertension, headache disorder, stroke, and chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Sleep apnea was not shown in service or for many years thereafter and there is no competent evidence linking it to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by letter dated in February 2010. 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, lay statements, and hearing testimony.  The Board notes that a VA examination on the sleep apnea claim was not provided.  However, there is no competent and credible evidence of sleep apnea during service or competent evidence that such is related to service.  Accordingly, a VA examination is not required.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran was afforded a hearing before a DRO and a hearing before a VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board remanded the claim in September 2014 to provide the Veteran a Travel Board hearing which was conducted in June 2015.  Thus, the remand directive has been complied with.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts on appeal that he is entitled to service connection for sleep apnea because he had severe sleep problems in service.  

The Veteran's service treatment records (STRs) show no indication of sleep apnea symptoms in service.  The Veteran denied difficulty sleeping on a September 1990 Report of Medical History.  The Veteran was diagnosed with a sleep disorder in May 2005.  The Veteran was first diagnosed with sleep apnea by sleep study in August 2009. 

Review of the evidence of record shows the Veteran to be competently diagnosed with sleep apnea.  Accordingly, the first element of service connection - medical evidence of a current disability - is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Davidson, supra. 

The Veteran's wife testified before the DRO that the Veteran has had sleeping problems since 1996, which is 6 years after his service.  At his June 2015 Travel Board hearing, the Veteran's representative noted that the Veteran's sleep apnea was diagnosed in 2009, and that the condition could be aggravating the Veteran's PTSD and hypertension.  However, service connection is not granted for nonservice-connected conditions which aggravate service-connected disabilities.  

To the extent the Veteran believes that his sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sleep apnea are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep apnea is not competent medical evidence. 

In sum, there is no competent evidence indicating the Veteran had sleep apnea in service or for many years thereafter, and there is no competent evidence suggesting the disability is otherwise related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Board notes that a VA PTSD examination was conducted in January 2013.  The examiner noted that the Veteran was deployed to the Persian Gulf from August 1, to September 30, 1990, and witnessed a suicide there.  The examiner diagnosed PTSD, but appears to have based that diagnosis on the reported suicide and the Veteran's report of his duties being mainly combat and combat support.  However, there are no official service documents supporting such activities, the Veteran has reported that the suicide occurred in 1989 in the United States, and that the soldier actually lived.  The Board notes the Veteran submitted documentation suggesting a correction of his military records was warranted, and that documentation is apparently where the VA examiner indicated the Veteran was deployed to Saudi Arabia from August 1, to September 30, 1990.  However, there is no evidence of a DD Form 215 being issued, or other verification of that information.  The Board notes that service treatment records appear to indicate that the Veteran was seen at Fort Bragg on August 21, 1990 and September 10-12, 1990 for pes planus, which raises a question as to the accuracy of the information provided concerning service in Saudi Arabia.  Accordingly, remand to obtain the Veteran's entire service personnel folder, to include any DD Form 215, is warranted.  

At his hearing, the Veteran's wife testified that within one year after the Veteran's separation from service, Dr. Acebo diagnosed him with hypertension and prescribed medication for the condition.  A treatment record from Dr. Acebo regarding hypertension, headaches, chest pain, anxiety, and depression dated in March 2004 is of record.  She also testified that the Veteran suffered three strokes, the first being in 1998.  In addition, testimony also noted that he recently suffered from severe hypertension requiring a six-day hospital stay.  However, the claims file does not contain these treatment records.  On remand, an attempt should be made to obtain these records.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the headache, stroke, and chest pain service connection claims are intertwined with the PTSD and hypertension claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel        file through official sources, to include any information pertaining to proceedings of the Army Board for Correction of Military Records and a DD Form 215.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After securing any necessary release forms, request records of treatment related to the Veteran's three strokes, records of the six-day hospital stay for hypertension, and all treatment records from Dr. Acebo.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of   such.
 
3.  Obtain VA treatment records not already of record from the Corpus Christi, VA Medical Center and associated outpatient clinics since February 2014.  If  there are no records available from this facility, the  claims file should be annotated to reflect such and the Veteran notified of such.

4.  If records from the service department confirm the Veteran served in the Persian Gulf, the Veteran should be afforded a VA PTSD examination to determine whether he suffers from PTSD due to the fear of hostile military or terrorist activity.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Inform the examiner that the putative suicide of a fellow serviceman allegedly occurred in the U.S., and has not been verified.  

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claim remains denied, the Veteran and      his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


